Case 1:17-cv-05575-AJN-OTW Document 171 Filed 10/02/20 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Hamilton International Ltd.

 

 

(List the full name(s) of the plaintiff(s)/petitioner(s).) 17 CV 5575 (AJN COTW
-against-
NOTICE OF APPEAL

Vortic LLC, d/b/a Vortic Watch Co.,
—Vortic Fechnotogy Cre; and
Robert Thomas Custer

(List the full name(s) of the defendant(s)/respondent(s).)

 

 

Notice is hereby given that the following parties: Hamilton International Ltd.

 

 

(list the names of all parties who are filing an appeal)

in the above-named case appeal to the United States Court of Appeals for the Second Circuit

from the {4 judgment Llorder _ entered on: September 11, 2020

(date that judgment or order was entered on docket)

that:
the Defendants are entitled to judgment on all claims.

 

(If the appeal is from an order, provide a brief description above of the decision in the orde

  

October 2, 2020

Dated Signature

 

Michael Aschen
Name (Last, First, MI)

Abelman Frayne & Schwab, 666 Third Ave., NY, NY 10017

 

 

 

Address City State Zip Code
212-885-9207 maschen@lawabel.com
Telephone Number E-mail Address (if available)

 

“Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.

Rev. 12/23/13
